Citation Nr: 0506598	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of May 
1997, by the St. Louis, Missouri, Regional Office (RO).  The 
veteran and his wife testified at a hearing before a hearing 
officer at the RO in November 1997.  A transcript of that 
hearing is of record.  The veteran subsequently moved to 
Arkansas, and the claims folder was transferred to the RO in 
No. Little Rock, Arkansas.  

During the pendency of the appeal, the RO, in a February 2004 
rating decision, granted service connection for major 
depressive disorder secondary to the service-connected 
bilateral inguinal hernia, evaluated as 30 percent disabling, 
effective November 12, 1997.  The Board further notes that, 
by rating actions in July 2000 and February 2004, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
by reason of service-connected disabilities.  No notice of 
disagreement as to these decisions has been submitted; 
therefore, the matters decided by these decisions are not in 
appellate status and will not be addressed by the Board.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2004).  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  No appreciable disabling manifestations are shown for the 
left or the right postoperative inguinal hernias; the left 
inguinal hernia has not recurred since repair during service 
and the right inguinal hernia has not recurred since last 
repaired in 1997.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative bilateral inguinal hernias have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.114 and Diagnostic Code 7338 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of May 1997, the RO denied the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
postoperative bilateral inguinal hernia.  Only after that 
decision was promulgated did the RO, in October 2002 and June 
2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the May 1997 rating decision appealed, the July 1997 
statement of the case (SOC), the September 1997 supplemental 
statement of the case (SSOC), the September 1999 SSOC, the 
February 2004 rating decision, and the February 2004 SSOC 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  By letters 
dated in October 2002 and June 2003, the veteran was provided 
with a detailed list of the types of evidence that would 
substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran on October 3, 2002, 
and on June 12, 2003, were not given prior to the first RO 
adjudication of the claim, the notices were provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notices were provided, the case 
was readjudicated and an SSOC was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
appellant as pertinent to his claim.  The veteran was 
accorded examinations for disability evaluation purposes in 
March 1997 and May 2003.

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the May 1997 rating decision on appeal 
(prior to the enactment of the VCAA) has not resulted in any 
prejudice to the veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  


II.  Factual background.

The service medical records indicate that the veteran was 
seen at a urology clinic in February 1990 for bilateral groin 
pain; he subsequently underwent bilateral inguinal hernia 
repair in March 1990.  The separation examination, conducted 
in July 1991, revealed healed bilateral herniorrhaphy scars; 
no current palpable hernias were found.  

Post service medical records, including VA as well as private 
treatment reports, dated from May 1992 to December 1992, 
reflect ongoing treatment for recurring inguinal hernia.  In 
May 1992, he veteran was seen for complaints of a bulging in 
his right groin area.  Examination revealed a right inguinal 
bulge that increased in size with abdominal pressure.  The 
diagnosis was right inguinal hernia.  The veteran was 
referred for repair of his right inguinal hernia.  On the 
occasion of a VA examination in July 1992, the veteran had a 
hernia palpated with inserting a finger in the inguinal canal 
on the right, but none palpated on the left.  The diagnosis 
was inguinal hernias, bilateral, status post-surgical repair, 
with recurrent right hernia as described.  In October 1992, 
the veteran complained of a right inguinal pain and recently 
a little left inguinal pain.  In November 1992, the veteran 
underwent repair of the right inguinal.  

By a rating action of February 1993, the RO granted service 
connection for inguinal hernia, bilateral, postoperative 
recurrent on the right; he was assigned a 0 percent rating 
from October 19, 1991, 10 percent from July 24, 1992, 100 
percent from November 16, 1992, and 10 percent from January 
1, 1993.  

VA treatment reports, dated from April 1993 through December 
1994, reflect ongoing evaluation and treatment for recurring 
inguinal hernia.  In April 1993, the veteran underwent a 
right inguinal herniorrhaphy with mesh.  In September 1993, 
he was seen for complaints of right groin pain.  The veteran 
was admitted to a hospital in February 1994, complaining of 
recurrence of a right inguinal hernia; he underwent repair of 
the right inguinal hernia in June 1994.  On examination in 
August 1994, no recurrence of inguinal hernia was noted, 
right or left.  

The veteran's claim for an increased rating for his inguinal 
hernia was received in January 1997.  Submitted in support of 
the claim were VA treatment reports, which show that the 
veteran was seen in October 1996 with complaints of right 
inguinal pain; he underwent repair of the right inguinal 
hernia and orchiectomy in February 1997.  

On the occasion of a VA examination in March 1997, the 
veteran complained of muscle pain and a stabbing pain at the 
site of the right hernia repair.  The veteran also complained 
of abdominal discomfort, intolerance to rice grains, 
occasional nausea and vomiting, malaise, and general 
weakness; he rated the pain as 3-4 out of 10.  Examination 
revealed scrotal swelling and tenderness.  There were 
bilateral groin surgical scars.  The right testicle was 
absent.  The right scrotum was tender.  There was still edema 
and tenderness of the right inguinal hernia.  No hernia was 
appreciated on either side.  The pertinent diagnosis was 
bilateral inguinal hernias, status post multiple repairs on 
the right, status post one repair on the left.  

During a follow up visit in April 1997, it was noted that the 
veteran was 6 weeks status post repair of recurrent right 
inguinal hernia.  He complained of occasional groin pain; 
otherwise, he had no complaints.  The assessment was doing 
well.  

At his personal hearing in November 1997, the veteran 
indicated that he had undergone six surgeries in the past 7 
years.  He reported that his disability had interfered with 
his ability to obtain and maintain gainful employment.  The 
veteran testified that he was limited in the amount of weight 
he was able to carry.  He reported having pain and discomfort 
as a result of his inguinal hernias.  The veteran's wife also 
testified that he suffered from discomfort and muscle 
soreness.  The veteran indicated that some employers had told 
him directly that he presented an insurance liability.  

Received in December 1997 were VA treatment reports, dated 
from May 1997 to December 1997, which essentially show 
treatment for a nervous disorder.  Subsequently received 
private treatment reports, dated from January 1995 to May 
1995, reflect treatment for a nervous disorder.  These 
records do not reflect any complaints, findings or treatment 
for inguinal hernias.  VA treatment reports, dated from 
December 1997 to February 2003, reflect treatment for several 
disabilities.  During a clinical visit in December 2000, the 
veteran complained of erectile dysfunction secondary to 
multiple hernia repairs and suspected nerve damage.  

The veteran was afforded a VA compensation examination in May 
2003, at which time he denied any inguinal hernia difficulty 
at the time of the examination.  His pain was described as a 
0 out of 10; his weight had been 204 pounds and had been 
stable over the past year.  The veteran reported gaining 10 
pounds within the past two years.  It was noted that the 
veteran was able to perform all activities of daily living 
independently, and he had been working as a computer 
programmer without missed time.  On examination, the veteran 
was described as well developed, well nourished, and appeared 
to be his stated age.  Evaluation of bilateral groins 
revealed a 9 cm scar on the left inguinal region.  He had 
numerous scars on the right inguinal region, all of which 
were well healed.  There was no evidence of inguinal hernia.  
There was no lymphadenopathy.  The pertinent diagnosis was 
recurrent inguinal hernias, status post left inguinal hernia 
repair times one, and right inguinal hernia repair times six.  


III.  Legal analysis.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's service-connected bilateral inguinal hernia is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7338.  Hernia, inguinal that 
is large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable may be rated 60 percent.  Small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible may be rated 30 
percent.  Postoperative recurrent, readily reducible and well 
supported by truss or belt shall be rated 10 percent.  Not 
operated, but remediable or small, reducible, or without true 
hernia protrusion shall be rated 0 percent.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  The rating scheme also 
provides for adding 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  The record shows clearly that the 
left postoperative inguinal hernia is not compensable.  The 
right inguinal hernia has not been recurrent since surgery in 
1997 and the veteran does not report need of a truss or belt.  
The Board believes that this evidence preponderates against 
an increased rating at this time.  

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his postoperative bilateral inguinal hernia.  
The Board notes that the evidence of record clearly indicates 
that the veteran had surgery to repair a right inguinal 
hernia in service, and had a recurrence of this hernia; he 
has also had repair of the left inguinal hernia.  While the 
veteran has complained of pain and swelling in the affected 
inguinal regions, the veteran's most recent VA examination of 
May 2003 found no evidence of a present hernia, either on the 
right or left.  The Board finds this evidence most consistent 
with a finding of a postoperative recurrent hernia, readily 
reducible and well supported by a truss or belt, such that a 
10 percent rating would be warranted, the rating the veteran 
is currently receiving.  No evidence has been presented to 
show that the veteran has had a hernia that was not well 
support by a truss, or not reducible, such that a higher 
rating would be warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an increased disability evaluation for 
bilateral inguinal hernia is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


